    CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 1 of 18



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                        Criminal No. 15-329 (JNE/KMM)

UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )
                                        )
             v.                         )   DEFENDANT’S POSITION ON
                                        )   SENTENCING FACTORS
NEGAR GHODSKANI,                        )
                                        )
                    Defendant.          )


      When Negar Ghodskani was hired by Fana Moj, an Iranian

telecommunications manufacturer, more than ten years ago, she never imagined

that her work would lead to her arrest in Australia, giving birth while in jail,

extradition to the United States, and incarceration for over two years. She was little

more than a procurement manager, sourcing electronic components needed by her

employer for the broadcasting equipment it manufactured. She had no technical

background and had no idea what the components she purchased were used for. Her

primary job qualification was that she spoke English, making her adept at

communicating with U.S. companies.

      Ms. Ghodskani knew that the work she did required that she evade U.S.

export controls. That was a fact of life of her employment and of the entire Iranian

economy, which is based on sophisticated systems to overcome trade restrictions.

Now, eight years after she left the company, her work at Fana Moj continues to

haunt her. As a result of this conviction, she has lost everything she worked for in

Australia.
    CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 2 of 18



      The guidelines in this case overstate Ms. Ghodskani’s criminal culpability,

fail to consider the harsh collateral consequences of her conviction, and cause

unwarranted sentencing disparity. She has already been in custody since June 16,

2017. With good time, that is the equivalent of a sentence of 31 months. We

respectfully ask the Court to impose a sentence of time served, so that she can be

deported back to her family in Iran.

                                         FACTS

      Negar Ghodskani is forty years old. She was born and raised in Iran. Her

father worked as a civil engineer in Iran. She has one sibling, a brother who works

on a farm that grows special roses for rose water. After completing high school, Ms.

Ghodskani attended Azad University in Tehran. She graduated with a B.A. degree

in theoretical economy in 2001. From 2004 to 2006, she attended Symbiosis

University in Pune, India, where she received an MBA. She wrote her dissertation

on marketing management.

      While she was in India, Ms. Ghodskani met Ali Lotfisetan, an Iranian man

who lived next door. Like Ms. Ghodskani, Mr. Lotfisetan was studying in India. He

was working toward a masters degree in psychology. In 2009, they got married.

Together they have a son, Nickan who was born in November 2017, while she was

in jail for this case. Ali worked as a sports journalist in Iran.

      Following her graduation, Ms. Ghodskani returned to Iran. She obtained

employment doing market research for a dairy company. Her job was very far from

her house. It took her two hours to get to her office, so she was interested in new



                                            2
    CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 3 of 18



employment. In 2008, her manager at the dairy left the company and took a job as

the Human Resources Director for Fanavari Moj Khavar (“Fana Moj”), an Iranian

manufacturer. He asked Ms. Ghodskani to apply for a job with the company. She

agreed to do so and interviewed for a position. Around the same time, she applied

for a different job, this one with a stone company that made flooring tile. She was

indifferent as to which job she preferred. She decided she would take whichever job

was offered to her first.

      As it turned out, both companies offered her jobs on the same day. She

accepted a job with Fana Moj because it was a significant manufacturer in Iran.

Fana Moj designs and produces digital video broadcasting equipment and

telecommunications equipment for mobile phones. The Islamic Republic Iran

Broadcasting Company, Iran’s government-run television network was a major

customer of Fana Moj. The directors of the company are well-educated scientists

with doctorates from the top universities in the country. The head of the company

was also an academic. He taught courses at a university and held numerous

patents. These men were the best and the brightest in their field. Ms. Ghodskani

was excited to work for this impressive company.

      Ms. Ghodskani began work at Fana Moj in 2008. She was assigned to the

international commerce department because she spoke English. Her job was to

purchase electronics parts for the company’s products. Ms. Ghodskani does not have

an electronics background. She did not know what the parts were or what they were

used for. She simply was given part numbers which she would look up online. She



                                          3
    CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 4 of 18



would find the best price for the parts, which she would relay to her supervisors. If

they approved the price, she would complete the purchase. If sellers asked for more

information about the end use for the components, she would relay this information

from her supervisors.

      The economic sanctions against Iran made it difficult to source the products

that Fana Moj needed. The company could not buy directly from U.S. companies

because they could not do business with Iran. As a result, Ms. Ghodskani had to

purchase U.S. origin parts through multiple foreign intermediary purchasers, which

raised the prices substantially. At times they purchased knock off parts that were

lower quality than U.S.-made parts. Or, they were sent low quality counterfeit parts

that had been sold as if they were authentic. These parts were more likely to fail,

thereby damaging Fana Moj’s reputation.

      In 2009, Ms. Ghodskani’s supervisor told her that Fana Moj had decided to

open a front company in another country that could do business directly with U.S.

companies. As a result, Fana Moj established Green Wave Telecommunications in

Malaysia. Green Wave began to procure U.S. products for Fana Moj. Ms. Ghodskani

represented herself as a Green Wave employee when she communicated with U.S.

companies. She falsely represented that Green Wave was the end user for the U.S.-

made parts, even though she knew they would be illegally redirected to Fana Moj in

Iran. Green Wave allowed Fana Moj to purchase products directly from U.S.

companies, which would not have agreed to do business with Iran. In addition, Fana

Moj hoped that Green Wave would be able to sell the products that Fana Moj



                                          4
    CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 5 of 18



produced outside Iran, but that never happened.

        Green Wave was operated by Alireza Jalali in Malaysia. Mr. Jalali was living

in Malaysia while he was studying for his doctorate there. Mr. Jalali is a personal

friend of Ms. Ghodskani. When Ms. Ghodskani lived in India, her roommate was

Mr. Jalali’s wife. Ms. Ghodskani knew that Mr. Jalali could be trusted with Fana

Moj’s money and knew that he needed a job, so she recruited him to run Green

Wave.

        While Ms. Ghodskani was still working for the dairy, before she was hired by

Fana Moj, she had applied for a skilled worker visa to move with her husband to

Australia. At the end of 2011, the visa was approved. Ms. Ghodskani was the

principal visa holder based on her MBA and her work at the dairy doing market

research analysis. As soon as her visa was approved, she quit her job with Fana

Moj, and she and her husband moved to Australia in early 2012.

        Even after she left the company, Fana Moj continued to procure U.S.-made

parts through Green Wave. Jalali continued to operate Green Wave for Fana Moj

until his arrest in 2017. Doc. No. 68 at 6. Ms. Ghodskani worked for Fana Moj for

roughly three years, from 2008 to 2011, and she was part of the Green Wave scheme

for less than two years.

        Ms. Ghodskani and her husband lived in Australia from 2012 until this year.

They left Iran because they wanted to live in a free society. Ms. Ghodskani and her

husband did everything they could to support themselves. As recent immigrants,

they had trouble finding work that was appropriate to their skill sets, but they



                                          5
    CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 6 of 18



worked hard at any job they could find. Ms. Ghodskani worked at McDonalds and

for a carpet cleaning business. She did data analysis for a geology company. She did

customer service for a restaurant. In 2016, she and her husband took all of their

savings and purchased a house cleaning franchise. Ms. Ghodskani managed the

business, building clients, scheduling appointments, and hiring cleaners. She also

cleaned houses herself and became a trusted contractor to her clients.

        Meanwhile, her husband Ali, completed a certification course in aged care

and began to work as a caretaker for the War Veteran’s Residential Aged Care

Home.

        After 5 years of hard work, Negar and Ali had become established in their

community of Adelaide, Australia. They had a circle of friends. They had good jobs,

and they were supporting themselves. They were contributing to their community.

They were happy. That all came to an explosive end on June 16, 2017, when the

Australian Federal Police arrived at Ms. Ghodskani’s modest home and placed her

under arrest as a result of an extradition warrant issued on behalf of the United

States. She has been in continuous custody ever since.

        At the time of her arrest, Ms. Ghodskani was pregnant. On November 24,

2017, her son Nickan was born while she was in custody. She was permitted to

spend three days in the hospital with her son. After three days, the guards handed

Nickan to her husband, and she was returned to jail. Ali describes the scene as

follows:

        She brought the baby out of the room with the officers around her and
        they said time to go. She gave him to me, she wasn’t crying but I can


                                          6
     CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 7 of 18



       not explain about the sound she has made at that time. It was so sad.
       Everybody like the nurses and cleaners were crying except officers.

Letter from Ali Lotfisetan at 3 (included in Ex. 2, attached hereto.) In two months,

Nickan will be two. His mother has been in jail his entire life.

       Ms. Ghodskani has no criminal record in any country. This is her first

offense.

                                     ARGUMENT

       The guideline applicable to a violation of U.S. export controls is U.S.S.G. §

2M5.1. That guideline calls for a base offense level of 26. There are no specific

offense characteristics and no applicable enhancements under chapter 3 of the

guidelines. With a 3-level reduction for acceptance of responsibility, this results in a

total offense level of 23. Ms. Ghodskani is in criminal history category I, resulting in

a guideline range of 46-57 months in prison.

       This guideline range overstates Ms. Ghodskani’s culpability, fails to consider

the severe collateral consequences she has suffered as a result of this offense, and

creates unwarranted sentencing disparity. The guidelines far exceed a sentence that

“is sufficient but not greater than necessary” to achieve the purposes of sentencing.

18 U.S.C. § 3553(a). For these reasons, the defense asks the Court to impose a

sentence of time served.

I.     The Guideline Range Overstates Ms. Ghodskani’s Culpability

       Ms. Ghodskani’s offense level is 26 rather than 14 because Iran is a country

that supports international terrorism. Otherwise, her guideline range, after

acceptance of responsibility, would be 10-16 months.


                                           7
    CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 8 of 18



      Although the fact that Iran was the recipient of the items being purchased by

Green Wave makes this offense a serious one, there are several mitigating factors

that support a downward variance.

      First, Ms. Ghodskani was living in Iran at the time of this offense, with no

connection to the United States. Although she was aware of the economic sanctions

imposed against Iran, from the perspective of an Iranian in Iran, those sanctions

were simply obstacles to be overcome. Iran’s entire economy depends on its ability

to skirt trade sanctions. American products are very popular in Iran and are widely

available. Levi jeans, Nike sneakers, Apple phones, and many other American

brands are readily available in Iran, yet none can be purchased directly from U.S.

companies. In the context of someone living and working in Iran, U.S. restrictions

were remote at best.

      Consider, for example, if Germany had a law that prevented foreign

purchasers of its products from reselling them. An American living in the United

States who owned a BMW would be unlikely to view this German law as having the

same direct effect on him as he would a U.S. law. He might well be willing to violate

the German law and resell his car, even though he would never knowingly violate a

U.S. law.

      Similarly, Ms. Ghodskani committed her crime in a culture where the

violation of U.S. export controls was simply a way of doing business. When she

began her job with Fana Moj, she did not see that company as a criminal enterprise.

She saw it as a reputable company that was simply taking the steps necessary to



                                          8
    CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 9 of 18



get the parts it needed for its manufacturing processes.

      Second, Ms. Ghodskani was simply an employee of Fana Moj. She was only

doing her job. While this in no way excuses her criminal conduct, for which Ms.

Ghodskani takes full responsibility, the fact remains that she did not have decision

making authority. She did not decide what parts to purchase. She did not decide to

create a front company in a foreign country to disguise that Fana Moj was the end

user for the products she was purchasing. Her job required that she maintain this

pretense. She had no financial interest in the transactions. She simply received a

modest salary for her work for Fana Moj.

      Third, none of the products she purchased were arms, munitions, or

weaponry. As far as she knew, all of the products she procured were for broadcast

and telecommunications transmission equipment for civil uses. She worked for a

private company. And, the parts charged in the indictment have civil applications in

radio receivers, mobile telephones, and ultrasound devices. See Doc. No. 1 at 16.

The ambiguous nature of the component parts charged in the indictment is reflected

by the fact that, as determined by the Magistrate’s Court of South Australia, export

of the analog devices charged in Counts 3 and 5 of the Indictment, from Australia to

Iran would not be a crime in Australia. For that reason, the Australian Court

denied extradition on those two counts.

      Fourth, Ms. Ghodskani was only employed for Fana Moj for three years. Her

involvement with Green Wave continued for two years or less. By contrast, her

codefendant Jalali, spent eight years facilitating the reshipment of U.S. goods from



                                           9
      CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 10 of 18



Green Wave to Fana Moj.

        Fifth, Ms. Ghodskani left Fana Moj in 2011, eight years ago. In the years

since then, she and her husband created a new life in Australia.

        For all of these reasons, Ms. Ghodskani is less culpable than the typical

offender who violates U.S. export controls concerning Iran.

II.     Ms. Ghodskani Has Already Suffered Severe Collateral Consequences

        Ms. Ghodskani has been in custody for over two years. With good time, she

has already served the equivalent of a 31 month sentence.

        But in addition to her incarceration, she has faced severe, life-altering

collateral consequences as a result of this case. First, her conviction has made her

ineligible for permanent residence in Australia. When she completes her sentence in

the United States, she will not be permitted to return to Australia. She will be

deported back to Iran, the country from which she emigrated in search of freedom

and greater opportunity.

        Worse, because her husband’s visa depended on Ms. Ghodskani’s skilled

worker visa, he also has lost his immigration status as a result of his wife’s

conviction. After seven years living and working in Australia, and leading a

blameless life, the entire family has no choice but to return to Iran. Mr. Lotifisetan

has already wrapped up his affairs in Australia and has returned to Iran, where he

is waiting to be reunited with his wife after two long years.

        In addition, as noted previously, Ms. Ghodskani was arrested while she was

pregnant. She suffered the ignominy of having to give birth in custody. After three



                                            10
   CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 11 of 18



days, her newborn son was handed off to her husband and she was returned to jail.

In nearly two years, she has never been there for her son to nurse him, to comfort

him when he wakes up at night, or to see him take his first steps. She has had to

make do with short jail visits in Australia and now that she is in the United States,

video chats. She does the best she can, but she can see that her son no longer knows

who she is. Meanwhile, her husband tries the best he can to raise his son as a single

father.

      Every aspect of Ms. Ghodskani’s life has been turned upside down as a result

of this case that dates back to 2011. She has lost her job and her cleaning franchise.

She has lost her adopted country and will be forced to return to the repressive

regime in Iran. And her own son does not know who she is.

      In addition, if this Court sentences Ms. Ghodskani to additional

imprisonment, she will face harsher conditions than similarly situated Americans.

Her immigration status will prevent her from serving her sentence in a prison

camp, although as a first offender, she would be otherwise eligible. Because she will

have an ICE detainer on her during her sentence, she will be ineligible for a camp.

In addition, she will be ineligible to spend the last months of her sentence in a

halfway house. As a result, Ms. Ghodskani will serve her sentence under conditions

that are substantially harsher than what she would face if she were an American

citizen. The sentencing guidelines fail to contemplate this difference in setting the

sentencing range.

      The collateral consequences of a conviction, nowhere considered by the



                                          11
   CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 12 of 18



guidelines, are themselves a proper basis for a downward variance. See, e.g.,

United States v. Anderson, 533 F.3d 623, 633 (8th Cir. 2008) (affirming variance

based in part on fact that “defendant had suffered atypical punishment such as the

loss of his reputation and his company”); United States v. Pauley, 511 F.3d 468, 474

(4th Cir. 2007) (lower sentence warranted because defendant lost his teaching

certificate and state pension, facts relevant to need for just punishment under §

3553(a)(2)(A) and adequate deterrence, § 3553(a)(2)(B)). As several courts have

recognized, collateral consequences of conviction are relevant to the need for the

sentence imposed to reflect just punishment and to deter future misconduct. See,

e.g., United States v. RV, 157 F. Supp. 3d 207, 257 (E.D.N.Y. 2016) (noting

“exacting collateral consequences which serve to deter future criminal conduct”);

United States v. Garate, 543 F.3d 1026, 1028 (8th Cir. 2008) (affirming downward

variance based in part on “lasting effects of being required to register as a sex

offender”); United States v. Pauley, 511 F.3d 468, 474-75 (4th Cir. 2007)

(consideration of collateral consequences consistent with 3553(a) directive that

sentence reflect “need for just punishment,” § 3553(a)(2)(A), and “adequate

deterrence,” § 3553(a)(2)(B)); United States v. Gardellini, 545 F.3d 1089 (D.C. Cir.

2008).

         Negar understands she is completely responsible for all of the negative

 consequences that have befallen her. Still, this Court should consider the full

 range of consequences she has already suffered in determining an appropriate

 punishment.



                                           12
       CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 13 of 18



III.     A Guideline Sentence Will Cause Unwarranted Sentencing Disparity

         On March 20, 2018, this Court sentenced Alireza Jalali to 15 months in

prison. Doc. No. 77. Mr. Jalali was Ms. Ghodskani’s codefendant. As noted above,

he operated Green Wave on behalf of Fana Moj from 2009 to 2017. Like Ms.

Ghodskani, he pleaded guilty to Count 1 of the Indictment. Although his guideline

range was slightly lower than Ms. Ghodskani’s, because he was deemed to have

had a minor role in the offense, he took part in the offense for eight years, in

contrast to Ms. Ghodskani who worked with Green Wave for less than two years.

Even contemplating that Ms. Ghodskani had a more important role than Mr.

Jalali, that is more than contemplated by a time served sentence, which is the

equivalent of a 31 month sentence, more than double the sentence Mr. Jalali

received.

         Moreover, Mr. Jalali’s sentence was in keeping with other comparable cases.

To assist the Court in assessing this factor, counsel attaches a spreadsheet with

data on other cases with offense conduct involving a violation of, or a conspiracy to

violate, U.S. sanctions laws and the International Emergency Economic Powers Act

(“IEEPA”). See Ex. 1, attached hereto. This data was previously submitted to the

Court on behalf of Mr. Jalali.

         In the cases cited, the content of the prohibited shipments and their

application and use, the number and value of transactions, and the characteristics

of the defendant vary. Many of these cases involved military items, goods with

application in nuclear projects, and/or goods worth millions of dollars.



                                            13
   CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 14 of 18



       Even so, in nine of the nineteen cases cited the defendants received

sentences of probation. Of the remaining ten defendants, five received a sentence of

one year or less. The remaining five cases involved either military equipment and

parts (e.g., marine navigation) or a large number of transactions with the value of

exported goods exceeding $1 million. None of the defendants in these cases received

sentences as long as Ms. Ghodskani has already been in custody.

       Although all of these cases support a time served sentence, we highlight a

few:

       In United States v. Andre Telemi¸ No. 1:09-CR-00736 (N.D. Ill. November

30, 2012), the defendant, a naturalized United States citizen, was sentenced to 5

years’ probation after pleading guilty to a single count of a § 371 conspiracy to

violate IEEPA. Mr. Telemi was convicted as part of a conspiracy to export 10

connector adapters used in TOW and TOW2 anti-armor missile systems from the

United States to Iran. Mr. Telemi had significant involvement in the conspiracy,

including frequently communicating with undercover agents regarding the

purchase and export of the connector adaptors, negotiation of the sales price,

finalizing payment for the connector adaptors, taking possession of the connector

adaptors, and being responsible for their export from the United States without a

license.

       Unlike this case, in Telemi, the items involved in the offense were strictly

for military applications, and the defendant was a U.S. citizen and business owner

with a more direct connection to U.S. law. The government argued for a sentence



                                          14
      CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 15 of 18



of 30 months, based on Mr. Telemi’s attempts to deny criminal intent, despite

numerous communications evidencing his knowledge and intent regarding the

transaction.

        In United States v. Massoud Habibion, No. 1:11-CR-00118 (D.D.C., May 16,

2012), the defendant was sentenced to 13 months under a single count of a § 371

conspiracy to violate IEEPA. The defendant conspired with several other

individuals over the course of three years and shipped millions of dollars (at a rate

of over $700,000 per month) of computer-related goods to Dubai for re-export to end

users exclusively in Iran. Evidence in the case showed the defendant’s critical role

in the conspiracy and his knowledge of U.S. export laws. Further, Mr. Habibion was

a U.S. citizen, operated his business in the U.S., and made frequent trips to Iran to

meet with his customers. Despite all of these factors, Mr. Habibion received a

sentence of 13 months, less than half the time Ms. Ghodskani has been in custody.

        In United States v. Saeed Talebi, No. 1:12-CR-00295 (S.D.N.Y., February

19, 2013), the defendant was sentenced to a year and a day for attempting to

obtain hundreds of thousands of dollars’ worth of sensitive electrical components

and industrial hardware as an agent for several petrochemical companies in Iran,

including a company wholly owned by the Government of Iran. The petrochemical

industry is among the primary sources of revenue for the Government of Iran.

IV.     The 3553(a) Factors Support a Time Served Sentence

        Balanced against the seriousness of the offense, Ms. Ghodskani’s personal

history and circumstances support a sentence of time served. In many ways, Ms.



                                          15
   CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 16 of 18



Ghodskani is a victim of fate. Had she received a job offer from the stone

company a day earlier, she would not be here today. She did not set out to

violate U.S. law. She simply did her job, fully aware that she was helping her

employer to violate export controls, but understanding that that is how business

is done in Iran. She holds no animosity toward the United States. Indeed, like

most Iranian citizens, she holds the United States in high regard.

      With the exception of this crime, Ms. Ghodskani’s personal background

has been exemplary. She has never been involved in any criminal conduct either

before or after this crime. She has fully admitted her offense conduct, accepted

responsibility, and expressed sincere remorse. As demonstrated by the letters of

support submitted to the Court, Ms. Ghodskani is a good person who has led an

otherwise unblemished life, is greatly respected by those in her life, and cares

deeply about others.

      The man who knows her best, her husband continues to support her. He

describes his wife as follows:

      Its almost 12 years I know my wife and nearly 9 years we got married,
      she is dearest person in my whole life. Negar is one of the kindest and
      trustworthy people I have ever met. She has been always responsible
      and caring. She loves everybody and try to help anyone who ask for
      that. She is everything for me and my little son. I don’t know how can I
      explain our feeling without her. She always worked hard and she was
      very kind and lovely wife to me and always try to managed our simple
      life.

      Dr. Hooman Asadzadeh-fard, an Australian citizen, medical doctor,

and family friend, describes Ms. Ghodskani as “one of the most honest,

trustworthy and reliable people I have known in Australia. She was a decent


                                          16
   CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 17 of 18



law-abiding member of our society, being a hard-working person, always

ready to help everyone with no expectations with a beautiful, kind heart.”

      Another family friend, John Dennis conveys a similar sentiment,

describing her as “a responsible citizen and law abiding. She is a kind and

caring person and I have found her very trustworthy.”

      Drs. Yi-An and Yoke Mei Neoh have known Ms. Ghodskani since 2015

and were among her house cleaning clients. They describe Ms. Ghodskani as

“friendly, thoughtful, honest and industrious.” She is “someone of good

character, personable, thoughtful and friendly.”

      Finally, Rosemary Joan Agnew worked with Negar while they were

both employed for an oil and gas exploration company. “Her sense of humor,”

Ms. Agnew states, “was a bright spark in the office, helping the hours pass

quickly.” Later, when Negar started her cleaning service, Ms. Agnew hired

her to clean the company offices. Negar, she said, “was a valued person of

high moral standards.”

                                   CONCLUSION

      Ms. Ghodskani has proven herself to be an intelligent, industrious,

trustworthy person. With the exception of this offense, which ended in 2011, her life

has been blameless, indeed exemplary. She has already been in custody for 27

months, the equivalent of a 31 month sentence. Moreover, she has already paid a

terrible price for her offense, her entire life having been upended. She has lost her

job, her business, and her home in Australia. Now, she wants only to return to Iran



                                          17
   CASE 0:15-cr-00329-JNE-KMM Document 101 Filed 09/18/19 Page 18 of 18



so that she can finally be reunited with her husband and young son.

      For the foregoing reasons, this Court should impose a sentence of 27 months,

the time already served in custody in Australia and the United States. That time

has not been credited against any other sentence and so, is properly credited

against her sentence in this case. See 18 U.S.C. § 3585(b). Ms. Ghodskani will be

deported to Iran as soon as she completes her prison sentence, so no term of

supervised release is required

Dated: September 18, 2019

                                       Respectfully submitted,

                                       s/ Robert D. Richman
                                       ROBERT D. RICHMAN
                                       Attorney ID No. 226142
                                       P.O. Box 16643
                                       St. Louis Park, MN 55416
                                       (651) 278-4987

                                       Attorney for Defendant




                                         18
